ON APPLICATION FOR REHEARING
For the reasons assigned in the opinion on the application for rehearing in the case of Monroe Hardware Company, Inc. vs. A. Delatte, et al. No. 2301 on the docket of this court, it is decreed:
First: That a rehearing is hereby granted to Ouachita Valley Camp No. 10, Woodmen of the World solely on the question whether it should deposit six hundred ninety eight and 57-100 dollars additional to the eleven hundred and nine and 40-100 dollars previously ordered deposited.
Second: That the rehearing hereby granted shall suspend execution of the judgment herein rendered in favor of the plaintiff against the Camp and in favor of the Camp against Union Indemnity Company only to the extent of a share of said six hundred ninety-eight and 57-100 dollars in proportion to plaintiff’s judgment herein and those rendered^ in favor of the plaintiffs in the following numbered and entitled cases on the docket of this court, to wit: No. 2301; Monroe Hardware Company, Inc. vs. A. Delatte, et al. No. 2302; Parlor City Lumber Co. Inc. vs. A. Delatte, et al. No. 2304; Monroe Hardware Co. Inc. vs. H. L. Thompson, et al.
Odom, Judge, recused.